FILED IN                                                                       PD-852-14
COURT OF CRIMINALAPPEALS                                                COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
      January 8, 2015                                                  Transmitted 1/8/2015 3:28:53 PM
                                                                         Accepted 1/8/2015 3:30:56 PM
   abelacosta, clerk              PD-0851-14 & PD-0852-14                                ABEL AC0STA
                                                                                              ^COST,
                                                                                               CLERK


      REGINALD NIXON                           §                    IN THE COURT OF

      v.                                       §                 CRIMINAL APPEALS
                                               §
      STATE OF TEXAS                           §                             OF TEXAS


                        MOTION FOR LEAVE TO FILE THE                               ^wTf
                             APPELLANT'S REPLY BRIEF                                °1
      To the Honorable Judges of the Court of Criminal Appeals:                         \-*
              COMES NOW Reginald Nixon, Appellant, and files this motion for leave to

      file the Appellant's Reply Brief. In support, the Appellant respectfully shows the

      Court the following:


                                               I.


              The Reply Brief was filed on the day before it was due - January 7, 2015 -

      and before the case will be submitted to the Court.



                                              II.


              The Reply Brief raises no new issues, but simply addresses the matters

      raised in the State's Brief. The State will accordingly not be harmed by the filing

      of the Reply Brief.


              WHEREFORE, the Appellant prays the Court grant him leave to file his

       Reply Brief.
                                            Respectfully submitted,

                                            /s JOHN BENNETT
                                            John Bennett
                                            Post Office Box 19144
                                            Amarillo, Texas 79114
                                            (806) 282-4455
                                            Fax:(806)398-1988
                                            State Bar Number 00785691
                                            Email: AppealsAttorney@gmail.com
                                            Attorney for the petitioner




                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above Motion has been served on

John E. Meskunas, Esq., Tarrant County Assistant Criminal District Attorney, by

email to him at ccaappellatealerts@tarrantcounty.com, and on Lisa McMinn, Esq.,

State Prosecuting Attorney, by email to her at lisa.mcminn@spa.texas.gov, on

January 8, 2015.

                                            /s JOHN BENNETT
                                            John Bennett